Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction
	A requirement for Restriction was sent out on 30 September 2022. In the Response to Restriction Requirement, dated 4 November 2022, Applicants elected, without traverse, Group III, claims 21 and 25.

Priority
 	The present application filed on 10 June 2021, is the national phase of PCT application PCT/SE2019/051258 having an international filing date of 10 December 2019. 
Acknowledgment is made of applicant’s foreign priority which claims the benefits of SE1851543-7 filed on 11 December 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of the Claims
	Claims 21-43 are pending.
	Claims 22-24 and 26-43 have been withdrawn.
	Claims 21 and 25 have been hereby examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belcher at el (2017; US 2017/0217848).
The claims are broadly drawn to a method for treating a plant material comprising exposing the plant material to vacuum impregnation in an aqueous solution and further comprising an active step for preventing microbial contamination of the aqueous solution wherein the active step involves adding one or more antimicrobial agents to the aqueous solution. 
Belcher at el teach a method of impregnating biochar (which reads on plant material) with aqueous solutions. Belcher at el teach that treatment allows for the impregnation of the pores of the biochar with additives [0009] including vacuum impregnation [0121]. Belcher et al teach that the pores may be substantially filled or completely filled with additives to provide enhanced performance features to the biochar [0215] such as antimicrobials and bactericides (which reads on antimicrobial agents) [0218]. Belcher at el teach that the total water and/or any other liquid content in processed biochar can be significantly increased using vacuum impregnation [0213; FIGS. 19a and 19b].
Therefore, Belcher at el anticipated the invention encompassed by claims 21 and 25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over
Hellstrom (2017. The use of cryoprotectants in unrooted cuttings of Pelargonium zonale, in order to increase their life expectancy. Swedish University of Agricultural Sciences. pgs. 1-37) and Zhao et al (2004. Practical applications of vacuum impregnation in fruit and vegetable processing. Trends in Food Science & Technology. 15: 434-451).

The claims are broadly drawn to a method for treating a plant material comprising exposing the plant material to vacuum impregnation in an aqueous solution and further comprising an active step for preventing microbial contamination of the aqueous solution wherein the active step involves adding one or more antimicrobial agents to the aqueous solution. 

Hellstrom teaches a method of vacuum impregnation of P. zonale cuttings using 6 different cryoprotectants and that cutting were placed in each solution (which reads on aqueous solution) [page 17, paras. 2-3]. Hellstrom further teach using pulse electric field (PEF) to the cuttings [page 20, para. 1]. Hellstrom teach PEF has been presented as advantageous because it kills microorganisms and that PEF could be a possible way to kill any bacteria or microorganisms that are attached on the unrooted P. zonale cuttings and therefore could minimize the risk of transporting unwanted pathogens [page 28, para. 4]. 
Although Hellstrom did not add one or more antimicrobial agents to the aqueous solution, Hellstrom understood the need for control of microorganisms to minimize the risk of transporting unwanted pathogens. Hellstrom recognized that PEF could possibly kill any bacteria or microorganisms that were attached on the unrooted P. zonale cuttings. 

Hellstrom does not teach adding one or more antimicrobial agents to the aqueous solution.

Zhao et al teach that vacuum impregnation allows introduction of desired food ingredients directly into products throughout its pores, in a controlled way [page 435, right col., para. 3]. Zhao et al further teach that an important factor contributing to quality improvement is that functional food ingredients, such as antimicrobial ingredients penetrate into the pore structure of the product to effectively improve quality, extend shelf-life [para. bridging pages 435-436] and enhancing microbial safety [page 444, left col., para. 1].  

It would have been obvious to one of ordinary skill in the art to combine the teachings of Hellstrom and Zhao et al and to add one or more antimicrobial agents to the aqueous solution thus preventing microbial contamination of the aqueous solution and use that solution to vacuum impregnate plant material. Hellstrom teach vacuum impregnation of cuttings using cryoprotectants. Hellstrom also recognized the need to reduce microbial contamination and minimizing the risk of transporting unwanted pathogens. Zhao et al teach vacuum impregnation of plant materials and teach that antimicrobial agents can be used in the aqueous solution. One would have had a reasonable expectation of success given that vacuum impregnation was routine, commonly practiced and taught by both Hellstrom and Zhao et al. Additionally, Zhao et al was successful in vacuum impregnating plant materials with antimicrobial agents. One would have been motivated to add one or more antimicrobial agents to the aqueous solution to reduce microbial contamination and minimizing the risk of transporting unwanted pathogens.  Furthermore, by including the antimicrobial agents in the aqueous solution, one would also improve quality and enhance microbial safety. 

Conclusion
	No claim is allowed.

Examiner’s contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298. The examiner can normally be reached 730-6 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN M REDDEN/Primary Examiner, Art Unit 1661